Exhibit 10.6
Incentive Acceptance Form
Fiscal 2009
October 1, 2008 — September 30, 2009
This Incentive Acceptance Form is part of and governed by the SoftBrands
Incentive Compensation Plan for Non-Sales and Sales Management Personnel and is
entered into by the SoftBrands’ company and the Participant identified below
(collectively “the Parties”). All of the capitalized terms not otherwise defined
in this Incentive Acceptance Form have the same respective meanings as contained
in the Plan.

     
NAME:
  Randy Tofteland
POSITION:
  Chief Executive Officer
DIVISION:
  Corporate
REGION:
  Global
EFFECTIVE DATE:
  October 1, 2008

Performance Incentive Compensation   $285,000

The performance incentive compensation will be calculated as follows:

  •   75% of the Performance Incentive Compensation ($214,000) will be based on
the attainment of the budgeted EBITDA goals for SoftBrands Inc.         A
maximum of 12.5% will be paid quarterly against your annual bonus target based
on the attainment of the annual EBITDA metric. Payments from prior quarters that
were not achieved will be paid if YTD targets are achieved. All bonus earned but
not paid will be payable upon the completion of the final year-end audit.      
  Threshold for EBITDA — SoftBrands must achieve a minimum of
                     of the annual EBITDA target to be eligible for this portion
of your incentive compensation. If SoftBrands achieves                      of
the EBITDA target, you will be eligible for 50% of this portion of your annual
incentive compensation. For each $40,000 achieved above                     
EBITDA, you will earn an additional $2,140 of your annual incentive
compensation.     •   25% of the Performance Incentive Compensation ($71,000)
will be based on SoftBrands achieving the annual free cash flow target of
$                     (the calculation being Net Cash Provided by or used in
Operation less preferred shareholders dividends and less capital expenditures.
All of these items will be determined from the public filing of the10K for the
year ended September 30, 2009). If dividends are not paid in cash but are paid
in equity or other non-cash forms, then those non-cash dividend payments will be
added to the $                     to determine the new annual free cash flow
target. Payment for the earned portion of this component of your incentive
compensation plan will be payable at the conclusion of the fiscal year-end
audit.

Notwithstanding anything to the contrary in this Incentive Acceptance Form or
the Plan, if the Company fails to meet its Financial Covenants for the Current
ICP Fiscal Year, then the Company may in its sole discretion, choose to reduce
or not pay the Earned Incentive Compensation to Participant.
Employees with incentive compensation plans are ineligible to participate in the
SoftBrands profit sharing plan.
Should you resign your employment or be terminated for cause, you will no longer
be eligible to receive Earned Incentive Compensation under this Plan.
Compensation plans are reviewed on an as needed basis and are subject to change.
SO AGREED:

         
 
  For: SoftBrands    
 
       
 
       
 
       
(Participant Signature)
  (Authorized Signature)    
 
       
 
       
(Printed Name)
  (Printed Name)    
 
       
 
       
(Date)
  (Title)    
 
       
 
       
 
  (Date)    

 



--------------------------------------------------------------------------------



 



Incentive Acceptance Form
Fiscal 2009
October 1, 2008 — September 30, 2009
This Incentive Acceptance Form is part of and governed by the SoftBrands
Incentive Compensation Plan for Non-Sales and Sales Management Personnel and is
entered into by the SoftBrands’ company and the Participant identified below
(collectively “the Parties”). All of the capitalized terms not otherwise defined
in this Incentive Acceptance Form have the same respective meanings as contained
in the Plan.

     
NAME:
  Gregg Waldon
POSITION:
  Chief Financial Officer
DIVISION:
  Corporate
REGION:
  Global
EFFECTIVE DATE:
  October 1, 2008

Performance Incentive Compensation   $110,000

The performance incentive compensation will be calculated as follows:

  •   50% of the Performance Incentive Compensation ($55,000) will be based on
the attainment of the budgeted EBITDA goals for SoftBrands Inc,         A
maximum of 12.5% will be paid quarterly against your annual bonus target based
on the attainment of the annual EBITDA metric. Payments from prior quarters that
were not achieved will be paid if YTD targets are achieved. All bonus earned but
not paid will be payable upon the completion of the final year-end audit.      
  Threshold for EBITDA —SoftBrands must achieve a minimum of
                     of the annual EBITDA target to be eligible for this portion
of your incentive compensation. If SoftBrands achieves                      of
the EBITDA target, you will be eligible for 50% of this portion of your annual
incentive compensation. For achievement of each 40,000 above the minimum
threshold of $                     EBITDA, you will receive an additional $550
of your annual incentive compensation.     •   50% of the Performance Incentive
Compensation ($55,000) will be based on SoftBrands achieving the annual free
cash flow target of $                     (the calculation being Net Cash
Provided by or used in Operation less preferred shareholders dividends and less
capital expenditures. All of these items will be determined from the public
filing of the 10K for the year ended September 30, 2009). If dividends are not
paid in cash but are paid in equity or other non-cash forms, then those non-cash
dividend payments will be added to the $                     to determine the
new annual free cash flow target. Payment for the earned portion of this
component of your incentive compensation plan will be payable at the conclusion
of the fiscal year-end audit.

Notwithstanding anything to the contrary in this Incentive Acceptance Form or
the Plan, if the Company fails to meet its Financial Covenants for the Current
ICP Fiscal Year, then the Company may in its sole discretion, choose to reduce
or not pay the Earned Incentive Compensation to Participant .
Employees with incentive compensation plans are ineligible to participate in the
SoftBrands profit sharing plan.
Should you resign your employment or be terminated for cause, you will no longer
be eligible to receive Earned Incentive Compensation under this Plan.
Compensation plans are reviewed on an as needed basis and are subject to change.
SO AGREED:

         
 
  For: SoftBrands    
 
       
 
       
 
       
(Participant Signature)
  (Authorized Signature)    
 
       
 
       
(Printed Name)
  (Printed Name)    
 
       
 
       
(Date)
  (Title)    
 
       
 
       
 
  (Date)    

 



--------------------------------------------------------------------------------



 



Incentive Acceptance Form
Fiscal 2009
October 1, 2008 — September 30, 2009
This Incentive Acceptance Form is part of and governed by the SoftBrands
Incentive Compensation Plan for Non-Sales and Sales Management Personnel and is
entered into by the SoftBrands’ company and the Participant identified below
(collectively “the Parties”), and is effective only if signed by the SoftBrands’
Vice President of Human Resources. All of the capitalized terms not otherwise
defined in this Incentive Acceptance Form have the same respective meanings as
contained in the Plan.

     
NAME:
  Jo — Ann Masters
POSITION:
  SVP of Hospitality
DIVISION:
  Hospitality
REGION:
  Global
EFFECTIVE DATE:
  October 1, 2008

Performance Incentive Compensation   $100,000

The performance incentive compensation will be calculated as follows:

  •   75% of the Performance Incentive Compensation ($75,000) will be based on
the attainment of the gross margin goals of $                     and revenue of
$                     for the Hospitality Division of SoftBrands.         A
maximum of 12.5% will be paid quarterly against your annual bonus target based
on the attainment of the annual operating income metric. Payments from prior
quarters that were not achieved will be paid if YTD targets are achieved. All
bonus earned but not paid will be payable upon the completion of the final
year-end audit.         Threshold for Gross Margin Goal —The Hospitality
Division must achieve a minimum of 90% its annual revenue goal to be eligible
for your incentive compensation. If the Hospitality Division achieves the
revenue threshold and 90% of its gross margin goal, you will be eligible for 50%
of your annual incentive compensation. For achievement of each 1% above 90%
attainment of the gross margin goal, you will receive an additional 5% of your
annual incentive compensation to a maximum of 100% of your annual performance
incentive compensation. For each 1% above 100% of the annual target you will
receive an additional 2% of your annual performance incentive target (for this
component of your plan) to a maximum of 125%.     •   25% of the Performance
Incentive Compensation ($25,000) will be based on SoftBrands achieving the
annual free cash flow target of $                     (the calculation being Net
Cash Provided by or used in Operation less preferred shareholders dividends and
less capital expenditures. All of these items will be determined from the public
filing of the10K for the year ended September 30, 2009). If dividends are not
paid in cash but are paid in equity or other non-cash forms, then those non-cash
dividend payments will be added to the $                     to determine the
new annual free cash flow target. Payment for the earned portion of this
component of your incentive compensation plan will be payable at the conclusion
of the fiscal year-end audit.

Notwithstanding anything to the contrary in this Incentive Acceptance Form or
the Plan, if the Company fails to meet its Financial Covenants for the Current
ICP Fiscal Year, then the Company may in its sole discretion, choose to reduce
or not pay the Earned Incentive Compensation to Participant.
Employees with incentive compensation plans are ineligible to participate in the
SoftBrands profit sharing plan.
Should you resign your employment or be terminated for cause, you will no longer
be eligible to receive Earned Incentive Compensation under this Plan.
Compensation plans are reviewed on an as needed basis and are subject to change.
SO AGREED:

         
 
  For: SoftBrands    
 
       
 
       
 
       
(Participant Signature)
  (Authorized Signature)    
 
       
 
       
(Printed Name)
  (Printed Name)    
 
       
 
       
(Date)
  (Title)    
 
       
 
       
 
  (Date)    

 